DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Dujack on 2/17/2021.

The application has been amended as follows: 
a) Amend claims 10 and 11:
10. (Currently Amended) A wind turbine comprising: 
an electrical generator including a stator having a stator body extending axially between a first axial end and a second axial end, the stator body including a plurality of 
the stator including a plurality of windings housed in the plurality of slots and a plurality of end-windings, each end-winding having a curved shape and connecting the windings in two slots of said plurality of slots, and 
at least one inner air guide located at an inside of at least one end-winding of the plurality of end-windings, the inside of the at least one end-winding being a volume between the at least one end-winding and the stator, 
wherein the at least one inner air guide protrudes from the stator body of the stator along the longitudinal axis, 
wherein an inner distance is provided a distal end of the at least one inner air guide in the direction of the longitudinal axis and the respective end-winding, the inner distance allowing for an air flow between the at least one inner air guide and the respective end-winding.

11. (Currently Amended) A generator comprising: 
a stator having a stator body extending axially between a first axial end and a second axial end, the stator body including a plurality of slots, the plurality of slots being circumferentially distributed around a longitudinal axis of the stator body, 
the stator including a plurality of windings housed in the plurality of slots and a plurality of end-windings, each end-winding of the plurality of end-windings having a curved shape and connecting the windings in two slots of said plurality of slots, wherein the plurality of windings are concentrated windings and each end-winding of the plurality 
at least one inner air guide located at an inside of at least one end-winding of the plurality of end-windings, the inside of the at least one end-winding being a volume between the at least one end-winding and the stator, 
wherein the at least one inner air guide protrudes from the stator body of the stator along the longitudinal axis, 
wherein an inner distance is provided a distal end of the at least one inner air guide in the direction of the longitudinal axis and the respective end-winding, the inner distance allowing for an air flow between the at least one inner air guide and the respective end-winding.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest an electrical generator comprising: at least one inner air guide located at an inside of at least one end-winding of the plurality of end-windings, the inside of the at least one end-winding being a volume between the at least one end-winding and the stator, wherein the at least one inner air guide protrudes from the stator body of the stator along the longitudinal axis, wherein an inner distance is provided between a distal end of the at least one inner air guide in the direction of the longitudinal axis and the respective end-winding, the inner distance allowing for an air flow between the at least one inner air guide and the respective end-winding.
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine comprising: an electrical generator, and at least one inner air guide located at an inside of at least one end-winding of the plurality of end-windings, the inside of the at least one end-winding being a volume between the at least one end-winding and the stator, wherein the at least one inner air guide protrudes from the stator body of the stator along the longitudinal axis, wherein an inner distance is provided between a distal end of the at least one inner air guide in the direction of the longitudinal axis and the respective end-winding, the inner distance allowing for an air flow between the at least one inner air guide and the respective end-winding.
Regarding claim 11, the prior art as a whole, either alone or in combination, fails to teach or suggest a generator comprising: at least one inner air guide located at an inside of at least one end-winding of the plurality of end-windings, the inside of the at least one end-winding being a volume between the at least one end-winding and the stator, wherein the at least one inner air guide protrudes from the stator body of the stator along the longitudinal axis, wherein an inner distance is provided between a distal end of the at least one inner air guide in the direction of the longitudinal axis and the respective end-winding, the inner distance allowing for an air flow between the at least one inner air guide and the respective end-winding.
Claims 2-9 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832